United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2605
                      ___________________________

                                  Joel H. Wetzel

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

          Daniel Brown; Brian Koskovich; Jeremy Moser; Corey Lee

                    lllllllllllllllllllll Defendants - Appellees

   William A. Herauf; Thomas Henning; James Hope; Kevin McCabe; Chuck
  Rummel; Clarence Tuhy; David Wallace; Terry Oesterich; S. A. Helfrich; Joe
                Cianni; Criss Coats; David Wilke; Nick Gates

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                  for the District of North Dakota - Bismarck
                                 ____________

                        Submitted: November 21, 2014
                           Filed: January 5, 2015
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
        State inmate Joel Wetzel appeals the magistrate judge’s1 order denying
Wetzel’s motion (1) to reconsider the denial of his motion to compel discovery and
(2) for a hearing. The designated order, however, was issued by a magistrate judge,
the parties did not consent to proceed before a magistrate judge, and Wetzel did not
first seek review by the district court. Accordingly, this matter is not properly before
us. See LeGear v. Thalacker, 46 F.3d 36, 36-37 (8th Cir. 1995) (per curiam). In so
holding, we of course do not suggest that the order denying the motion would have
been appealable had it been reviewed by the district court. The appeal is dismissed.
                        ______________________________




      1
       The Honorable Charles S. Miller, Jr., United States Magistrate Judge for the
District of North Dakota.

                                          -2-